Title: From John Quincy Adams to Ward Nicholas Boylston, 11 December 1805
From: Adams, John Quincy
To: Boylston, Ward Nicholas



My dear Sir.
Washington 11. Decr: 1805.

When I pass’d through Baltimore on my way to this place, I applied to Mr: William Pinckney, late one of our Commissioners at London, and who has now returned to the practice of the Law, and left with him the management of your claim on the bills drawn in favour of Jonathan Titcomb. According to your direction I requested Mr Pinckney to draw upon you for his charges. Mr: Harper was not then at Baltimore, and Mr: Pinckney has been so peculiarly conversant with claims of a similar description of your’s, that I was persuaded your interests could not be more safely entrusted than to his hands.
On my arrival here, I called immediately upon Mr Skipwith, to enquire whether he could give any information respecting the principles of indemnity upon which the Commissioners had allowed the claim, and what proportion of it was due to you. The only minute of the case which he has here, mentions Benjamin Willis as the real claimant, without any reference to you or your concern in the vessel or Cargo. I asked him if he could not refer to his correspondence in the year 1794 when the capture and detention took place, which would doubtless show your interest, and your agency in the transactions which produced the restoration of the vessel prior to the claim for indemnity—But all these he has left at Paris in the hands of his agent Mr: Josiah Cox Barnet, to whom he wishes you to write for any information you may want, upon this subject. He further told me that the amount of the claim entered by him in this case was for about 94000 livres, and the sum finally allowed by the Commissioners was about 92000: so that the bills forwarded by Mr: Bentalou, and presented here at the Treasury do not cover the whole sum. The Commissioners have never given any intimation of the specific items upon which they made up their awards and have declined communicating any such matters of detail to any of the claimants; but Mr: Skipwith when he entered the claim formed it on a regular accompt, charging every item upon which the demand of indemnity was founded—A copy of this accompt is, he says, among the papers in Mr: Barnet’s hands; and as the sum allowed by the Commissioners, was so near the amount of the whole sum claimed, it would be very material to shew what proportion is justly due to you.
I have also seen the Secretary of the Treasury and obtained from him the copies of the charter-party and protest, which had been sent to him by you. I have mentioned to him your claim in this case, and he has promised me that the bills at the Treasury shall not be paid without previous notice to me, in sufficient time to enable me to arrest the money in the hands of any person who may receive it—No payment at all, he further says will be made, but upon the indorsement of Titcomb, or upon unquestionable proof being produced, by any other person, that he is the true owner of the bills—For the cases in which the bills have been drawn in favour of the Captains, the more nominal claimants, are so numerous, that the Government here have determined they would pay, without such indorsement, in all cases when a third person should produce unquestionable proof of his being the real proprietor.
Several claimants situated in a predicament similar to your’s have employed Mr: Key, an eminent practitioner here, to take the legal measures necessary for stopping the money in the hands of the person receiving it at the Treasury—Should there be occasion for any such process in your behalf, I shall apply to the same Gentleman, in whose abilities and integrity I have the fullest confidence, and employ him for you—But untill I shall receive the notice, which the Secretary of the Treasury has promised to give me, of an application for payment of the bills by some other person, no legal process can be commenced, neither can there be any necessity to engage the services of any professional character here— The process which Mr: Key has adopted has been an injunction in Chancery, forbidding the payment of the money untill the point of property should be settled. Mr: Pinckney also thinks this the properest process, and this opinion I believe is correct— At the same time it would perhaps be best for you by an amicable arbitration with Mr: Willis, to have the proportions due to you respectively settled and arranged where you are, without waiting the delays and incurring the expences of a Chancery suit here or at Baltimore. Mr: Willis has not yet made any application to the Treasury for payment, nor presented for acceptance the bills which were forwarded to him by Mr: Patterson.
I shall wait any further instructions you may wish to give me on this subject, and in the meantime remain, / Dear Sir, sincerely and faithfully your’s.
